DETAILED ACTION
The instant application having Application No. 16/623318 filed on 12/16/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a radio frequency (RF) module configured to…..” (claim 9) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “module configured to” coupled with functional language “transmit and receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 52-53 and the paragraphs corresponding to these figures from the Applicant’s specification.)  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 9, the limitation “wherein the one or more parameters include a first parameter representing a number of symbols included in the one symbol group and a second parameter representing a length of the CP included in the one symbol group” renders the claims indefinite. It is unclear whether the limitation means (i) each of the one or more parameters include both the first and second parameters, (ii) the one or more (i.e. at least one or just one) parameters include the first parameter and/or second parameter or (iii) else. For the purpose of examination, the limitation at issue is interpreted as “the one or more (i.e. at least one or just one) parameter”.

Claims 2-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 2-8, 10 depend on claims 1 and 9 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0131547 A1).
As per claim 1, Wang discloses “A method for transmitting, by a user equipment, a narrowband physical random access channel (NPRACH) preamble in a narrow band (NB)-Internet of things (IoT) system supporting a frame structure type 2, the method comprising: receiving, from a base station, control information related to an uplink-downlink configuration;” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.] “and transmitting, to the base station, the NPRACH preamble based on one or more (i.e. at least one or just one) parameters related to the received control information,” [(par. 0113), In NB-IoT, a UE (e.g., IoT device) may transmit a PRACH preamble on a NB-IoT physical random access channel ( NPRACH). As used herein, NPRACH generally refers to the time-frequency resource on which random access preambles are transmitted. In NB-IoT, a PRACH signal is based on single tone transmission with frequency hopping within a NPRACH. The PRACH signal may include four symbol groups and a single tone (e.g., or subcarrier) may used at every symbol group for transmission. Each symbol group includes a cyclic prefix and five symbols. Tone spacing of PRACH signals is 3.75 kHz. The symbols in a PRACH signal may use a cyclic prefix (CP) length of 66.7 microseconds (us) or 266.7 us. For a CP length of 66.7 us, the symbol group duration is about 1.5 milliseconds (ms), and for a CP length of 266.7 us, the symbol group duration is about 1.7 ms. The CP length of 66.7 us may be used for cells with radius below 10 km. The CP length of 266.7 us may be used for larger cells with radius below 40 km.] “wherein the NPRACH preamble includes one or more symbol groups, wherein one symbol group includes one cyclic prefix (CP) and at least one symbol,” [(par. 0113), In NB-IoT, a UE (e.g., IoT device) may transmit a PRACH preamble on a NB-IoT physical random access channel ( NPRACH). As used herein, NPRACH generally refers to the time-frequency resource on which random access preambles are transmitted. In NB-IoT, a PRACH signal is based on single tone transmission with frequency hopping within a NPRACH. The PRACH signal may include four symbol groups and a single tone (e.g., or subcarrier) may used at every symbol group for transmission. Each symbol group includes a cyclic prefix and five symbols. Tone spacing of PRACH signals is 3.75 kHz. The symbols in a PRACH signal may use a cyclic prefix (CP) length of 66.7 microseconds (us) or 266.7 us. For a CP length of 66.7 us, the symbol group duration is about 1.5 milliseconds (ms), and for a CP length of 266.7 us, the symbol group duration is about 1.7 ms. The CP length of 66.7 us may be used for cells with radius below 10 km. The CP length of 266.7 us may be used for larger cells with radius below 40 km.] “wherein the one or more (i.e. at least one or just one) parameters include a first parameter representing a number of symbols included in the one symbol group and a second parameter representing a length of the CP included in the one symbol group,” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.] “wherein the first parameter and the second parameter are configured to be different from a third parameter and a fourth parameter respectively corresponding to the first parameter and the second parameter, and wherein the third parameter and the fourth parameter are parameters related to a NPRACH preamble transmission supported in a frame structure type 1” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 2, Wang discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the one or more parameters are differently configured according to uplink-downlink configuration information supported by the base station” as [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 3, Wang discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first parameter and the second parameter have a value less than the third parameter and the fourth parameter, respectively” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 4, Wang discloses “The method of claim 3,” as [see rejection of claim 3.] “wherein a value of the first parameter is a natural number less than 5” as [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 5, Wang discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the symbol groups are transmitted through a first frequency hopping and a second frequency hopping” as [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 6, Wang discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein a value of the second frequency hopping is six times a value of the first frequency hopping” as [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 7, Wang discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the one or more (i.e. at least one or just one) parameters further include a fifth parameter representing a number of consecutive symbol groups included in one preamble and a sixth parameter representing a total number of symbol groups included in the one preamble” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 8, Wang discloses “The method of claim 7,” as [see rejection of claim 7.] “wherein a value of the fifth parameter is 2, and a value of the sixth parameter is 4” [(par. 0040), a UE 120 may receive a configuration of a plurality of available narrowband physical random access channel (NPRACH) configurations or an indication of one of the plurality of available NPRACH configurations determined by a base station (e.g., BS 110). Each of the plurality NPRACH configurations may include a different combination of one or more of a multi-level frequency hopping pattern, cyclic prefix length, symbol group format, or tone spacing for NPRACH signals. The UE 120 may determine at least one resource within a plurality of available NPRACH resources according to the configuration or indication. The UE 120 may transmit a NPRACH signal to the BS 110 using the determined at least one resource.]

As per claim 9, as [see rejection of claim 1.]
As per claim 10, as [see rejection of claim 2.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark H. Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463